                        IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

UNITED STATES OF AMERICA,                           §
                                                    §
                                                    § CASE NUMBER 6:19-CR-00007-RWS
v.                                                  §
                                                    §
                                                    §
DANIEL DRIVER,                                      §
                                                    §

             ORDER ADOPTING MAGISTRATE JUDGE=S REPORT AND
          FINDING DEFENDANT GUILTY PURSUANT TO RULE 11 (c)(1)(C)

       On this day, the Court considered the Findings of Fact and Recommendation of United

States Magistrate Judge John Love regarding Defendant Daniel Driver=s plea pursuant to Federal

Rule of Criminal Procedure 11(c)(1)(C) to Count One of the Information with a violation of Title

14 U.S.C. § 88(c) – False Distress Call to the Coast Guard. Having conducted a proceeding in the

form and manner prescribed by Rule 11, the Magistrate Judge recommends that the Court accept

Defendant’s guilty plea, reserving to the District Judge the option of rejecting the Plea Agreement

if, after review of the presentence report, the agreed sentence is determined not to be the

appropriate disposition of the case. The parties waived their right to file objections to the Findings

of Fact and Recommendation. The Court is of the opinion that the Findings of Fact and

Recommendation should be accepted.

       It is accordingly ORDERED that the Findings of Fact and Recommendation of the United

States Magistrate Judge, filed November 22, 2019, are hereby ADOPTED.

       It is further ORDERED that, pursuant to Defendant=s Plea Agreement, the Court finds

Defendant GUILTY of Count One of the Information in the above-numbered cause, reserving to
the Court the option of rejecting the Plea Agreement if, after review of the presentence report, the

agreed sentence is determined not to be the appropriate disposition of the case.


       SIGNED this 26th day of November, 2019.



                                                          ____________________________________
                                                          ROBERT W. SCHROEDER III
                                                          UNITED STATES DISTRICT JUDGE
